On petition for rehearing.
In a petition for rehearing, counsel insist that one of their principal contentions is not answered in the opinion of the court. In the brief originally filed, there were detailed what are denominated "elements of fact," constituting essential elements in the chain of circumstantial evidence, from which it was contended that the inference of innocence was more logical than the inference of guilt. The theory or theories of the state as to the defendant's connection with the crime were considered, and argument was advanced that under the evidence supporting all such theories there existed a reasonable hypothesis wholly consistent with the innocence of the defendant, and from this it was argued that the circumstantial evidence did not exclude every reasonable hypothesis of the defendant's innocence and that, therefore, as a matter of law, it must be held that the evidence is insufficient to support the verdict. It is said in the petition for rehearing "the question is not whether the proof is consistent with guilt. The point is, what facts are there in this record sufficient to prove guilt which are absolutely inconsistent with any reasonable hypothesis of innocence?" We are of the opinion that counsel confuses the functions of the court and the jury in the trial of criminal cases. These functions *Page 490 
are not affected by the character of the evidence. There is the question of the legal sufficiency of the evidence in all cases. That is, there is the question whether there is any substantial evidence in support of the verdict. This question is one of law for the determination of the court; but the weight of the evidence is for the jury whether the evidence is direct or circumstantial. And where there is evidence circumstantial in its nature, from which reasonable men in the exercise of reason and judgment may draw different conclusions then the court is not at liberty to substitute its own judgment for that of the jury as to which conclusion, or hypothesis, is the more reasonable. In other words, it is the function of the jury to determine the facts. The evidence is their guide, and the question of the sufficiency of the evidence in a criminal case is the same as in a civil case, except that in the former its sufficiency must be tested in the light of the greater burden which is cast upon the state to prove guilt beyond a reasonable doubt rather than by a preponderance of the evidence merely.
The fact that the evidence is circumstantial in no way alters the respective functions of the court and the jury. If the court feels that the evidence reasonably might convince the jurors to a moral certainty, the case should be submitted for a verdict, and the verdict should be regarded as conclusive on the facts. When the evidence is circumstantial and, in the mind of the court, meets this requirement of legal sufficiency the jury must judge whether or not the circumstances adduced upon the trial are such as to exclude every reasonable hypothesis of innocence and whether or not the state has sustained the burden of proving guilt to a moral certainty or beyond a reasonable doubt. In this case, the trial court amply instructed the jury, both as to the burden assumed by the state, and as to the character of circumstantial evidence, as well as to the legal requirement that it should be inconsistent with any other rational conclusion than that of guilt. We are satisfied on this record that the verdict finds ample support in the evidence in that the circumstances disclosed are such that, in our opinion, reasonable men may be satisfied therefrom to a moral certainty of the defendant's guilt.
The petition for rehearing is denied.
BRONSON, Ch. J., and BIRDZELL and CHRISTIANSON, JJ., and BURR, Dist. J., concur. *Page 491